                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


JOVANI JACOBO,                                           4:19-CV-04050-KES

                     Petitioner,

       vs.                                              ORDER FOR SERVICE

YANKTON FEDERAL PRISON CAMP;
and WARDEN HERIBERTO TELLEZ,

                     Respondents.


      Petitioner, Jovani Jacobo, an inmate at the Yankton Federal Prison Camp, in

Yankton, South Dakota, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. The court directs the petition in this case be served and that a

response be filed. Accordingly,

      IT IS ORDERED that:

      (1)    petitioner’s motion to proceed in forma pauperis is granted. Petitioner
             shall pay the $5.00 filing fee to the clerk of court by April 15, 2019.

      (2)    the Clerk of Court shall serve upon respondent and the United States
             Attorney for the District of South Dakota a copy of the petition and this
             order;

      (3)    within 21 days after service, respondent is directed to show cause why a
             writ pursuant to 28 U.S.C. § 2241 should not be granted;

      (4)    petitioner may file a reply within 14 days of service of the respondent’s
             response.

      DATED this 5th day of March, 2019.

                                        BY THE COURT:


                                        VERONICA L. DUFFY
                                        United States Magistrate Judge
